Citation Nr: 0421842	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disc disease, 
cervical spine, C4-C6. 

2.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence.  (38 C.F.R. § 4.30).

3.  Entitlement to an increased rating for service-connected 
right knee medial meniscal tear, currently rated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1976, and again from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2004, a hearing was held, before the undersigned 
Veterans Law Judge sitting in Los Angeles.

Finally, the Board notes that the veteran's claim of 
entitlement to service connection for a cervical spine 
disability was adjudicated on both a direct and secondary 
basis by the RO.  However, in a June 2002 statement by the 
veteran, he asserted that his cervical spine condition 
occurred during active service along with the service-
connected right knee condition and was not secondary to that 
condition.  As such, the Board will henceforth treat the 
issue as a claim for direct service connection.    


REMAND

Initially, the Board notes that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claims.  
Specifically, the May 2001 letter from the RO incorrectly 
listed his claim for entitlement to an increased rating for 
his right knee disability as a claim for an earlier effective 
date claim and did not apprise the veteran of the information 
and evidence necessary in order to establish entitlement to 
an increased rating for his right knee disability.  The other 
claims currently on appeal were nowhere mentioned in this 
letter.  The May 2002 letter to the veteran, which addressed, 
inter alia, his claim of entitlement to service connection 
for cervical spine condition, did inform the veteran that VA 
must make reasonable efforts to help him get evidence 
necessary to support his claims and did state what the 
evidence must show in order to establish service connection.  
However, the letter discussed neither the veteran's claim of 
entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence (38 C.F.R. § 4.30), nor his claim of 
entitlement to an increased rating for his service-connected 
right knee condition.  With regard to his claim for a 
temporary total evaluation, the Board notes that the veteran 
underwent a diagnostic arthroplasty, right knee, in November 
1999.  Under the circumstances, the Board has determined that 
it cannot issue a decision on the appellant's claims without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claims under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

With regard to the veteran's claim of entitlement to service 
connection for a cervical spine condition.  The Board notes 
that a service medical record dated in May 1991 showed an 
osteophyte present at the anterior superior margin C-4, and 
small amount of osteophyte encroachment on the neuroforamina 
right C-3 and C-4.    

The post-service medical records are replete with reports 
regarding the veteran's cervical spine.  For example, VA 
progress notes, which appear to be from 1995, note that the 
veteran had probable cervical spondylosis C-4, C-5, C-6.  A 
number of diagnoses have been reported throughout recent 
years relative to the veteran's neck problems.  A VA 
examination is necessary in order to determine the probable 
etiology of his current cervical spine condition.
 
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
informing the veteran of the evidence or 
information necessary to establish 
entitlement to service connection for a 
cervical spine condition, service 
connection for a temporary total rating 
under 38 C.F.R. § 4.30, and to warrant an 
increased rating for a right knee 
condition.  The RO should request that 
the veteran submit to VA any evidence in 
his possession pertinent to the claims on 
appeal.  Finally, the RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
in order to determine the probable 
etiology of the veteran's current 
cervical spine disability.  The examiner 
is to render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the condition 
was either initially manifested during 
military service or was otherwise related 
to his military service with specific 
consideration being given to the findings 
concerning the cervical spine during 
service in May 1991.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claims remaining on appeal and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




